Exhibit 10.2
 
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of July 22, 2011, is
made by and among SAGEBRUSH GOLD LTD., a Nevada corporation (the “Company”),
CONTINENTAL RESOURCES ACQUISITION SUB, INC. the Company’s wholly-owned
subsidiary and a Florida corporation (“Buyer”), and CONTINENTAL RESOURCES GROUP,
INC., a Delaware corporation (“Seller”).
 
WHEREAS, Seller has principally been engaged in exploration of  properties that
may contain uranium mineralization and acquired leases and unpatented mining
claims for exploration and potential development and has certain cash and other
assets related thereto (the “Business”);
 
WHEREAS, Seller desires to sell and assign to Buyer, and Buyer desires to
purchase and assume from Seller, substantially all of the assets and liabilities
of the Seller, all upon the terms and subject to the conditions hereinafter set
forth;
 
WHEREAS, in consideration for Seller and Buyer’s obligations hereunder, Company
shall guarantee all of Buyer’s obligations under this Agreement, including
without limitation the assumption of the Assumed Liabilities; and
 
WHEREAS, for federal income tax purposes, it is intended that the transactions
contemplated by this Agreement shall, taken together, qualify as a
“reorganization” within the meaning of Section 368(a) of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations promulgated
thereunder, and that this Agreement shall constitute a plan of reorganization
within the meaning of Treasury Regulations Section 1.368-2(g) and shall
constitute a plan of liquidation of Seller.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
ARTICLE I.
 
DEFINITIONS
 
SECTION 1.1.                                Definitions.
 
As used in this Agreement, the following terms have the meanings set forth
below:
 
“Act” has the meaning set forth in Section 5.10(e).
 
“Affiliate” has the meaning set forth in Section 5.10(h).
 
“Assignment of Intellectual Property” means an assignment of Intellectual
Property to be executed and delivered by Seller to Buyer at Closing, reasonably
acceptable to Seller and Buyer, transferring ownership of all Intellectual
Property being sold to Buyer as of the Closing Date pursuant to Section 2.1(a).
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
“Assignment and Assumption Agreement” means an assignment and assumption
agreement to be executed and delivered by Buyer and Seller at Closing,
reasonably satisfactory to Seller and Buyer, pursuant to which Buyer is assigned
all right, title and interest of Seller under the Contracts and all rights,
title and interest of Seller being transferred pursuant to Section 2.1(a) and
Buyer assumes all of the Assumed Liabilities, in each case, as of the Closing
Date.
 
“Assumed Liabilities” has the meaning set forth in Section 2.3(a).
 
“Bill of Sale” means a bill of sale to be executed and delivered by Seller to
Buyer at Closing, reasonably acceptable to Seller and Buyer, transferring
ownership of all tangible Purchased Assets being sold to Buyer as of the Closing
Date pursuant to Section 2.1(a).
 
“Books and Records” has the meaning set forth in Section 2.1(a)(v).
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in the U.S. are permitted or required to close by law or regulation.
 
“Buyer Officer’s Certificate” means a certificate, dated as of the Closing Date,
duly executed by an authorized officer of Buyer, reasonably satisfactory in form
to Seller.
 
“Claims” has the meaning set forth in Section 2.1(a)(vii).
 
“Closing” and “Closing Date” have the meaning set forth in Section 4.1.
 
 “Contracts” means contracts, leases, indentures, agreements, purchase orders
and all other legally binding arrangements, whether in existence on the date
hereof or subsequently entered into, including all amendments thereto.
 
“Company Financial Statements” has the meaning set forth in Section 6.8(a).
 
“Company Officer’s Certificate” means a certificate, dated as of the Closing
Date, duly executed by an authorized officer of Company, reasonably satisfactory
in form to Seller.
 
“Company SEC Documents” has the meaning set forth in Section 6.8(a).
 
“Effectiveness Deadline” has the meaning set forth in Section 8.4(a)(ii).
 
“Encumbrance” means, with respect to any asset, any imperfection of title,
mortgage, charge, lien, security interest, easement, right of way, pledge or
encumbrance of any nature whatsoever.
 
“Evaluation Date” has the meaning set forth in Section 6.8(b).
 
“Excluded Assets” has the meaning set forth in Section 2.2.
 
“Excluded Books and Records” has the meaning set forth in Section 2.2(a).
 
“Exchange Act” has the meaning set forth in Section 6.8.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Excluded Liabilities” has the meaning set forth in Section 2.3(b).
 
“Expiration Date” has the meaning set forth in Section 8.4(a)(ii)
 
 “Filing Deadline” has the meaning set forth in Section 8.4(a)(i).
 
“Financial Statements” has the meaning set forth in Section 5.11.
 
“Furniture and Equipment” has the meaning set forth in Section 2.1(a)(vi).
 
“GAAP” has the meaning set forth in Section 6.8(a).
 
“Governmental Entity” means any court, administrative agency or commission or
other governmental authority, body or instrumentality, whether U.S. or non-U.S.
 
“Governmental Rule” means any law, judgment, order, decree, statute, ordinance,
rule or regulation enacted, issued or promulgated by any Governmental Entity.
 
“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all U.S. and
foreign patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, brand names,
certification marks, trade dress, logos, trade names, domain names, assumed
names and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (d) all mask works and all
applications, registrations, and renewals in connection therewith, (e) all trade
secrets and confidential information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (f) all computer software (including source code, object code,
diagrams, data and related documentation), (g) all other proprietary rights, (h)
all copies and tangible embodiments of the foregoing (in whatever form or
medium), (i) licenses, immunities, covenants not to sue and the like relating to
the foregoing, and (j) any claims or causes of action arising out of or related
to any infringement or misappropriation of any of the foregoing.


“Knowledge” of Seller, Buyer or Company, as the case may be, means all such
facts, circumstances or other information, of which such Person is actually
aware or in the exercise of commercially reasonable care and diligence, would
reasonably have discovered.
 
“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured, or known or
unknown, including those arising under any Governmental Rule or action and those
arising under any Contract, arrangement, commitment or undertaking, or
otherwise.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
“Liquidation Holdback” means $20,000.00 to be used by Seller, in its discretion,
to pay at least part of the expenses to liquidate itself, pay expenses of
completing its tax returns and other expenses relating to terminating all
business activity.
 
“Other Written Information” has the meaning set forth in Section 5.10(a).
 
“Permitted Encumbrances” means any minor imperfections of title or similar
Encumbrance that do not, and would not reasonably be expected to, individually
or in the aggregate, materially impair the value or materially interfere with
the use of, the Purchased Assets.
 
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, business association, organization, Governmental
Entity or other entity.
 
“Purchased Assets” has the meaning set forth in Section 2.1(a).
 
“Purchase Price” has the meaning set forth in Section 3.1(a).
 
“Receivables” has the meaning set forth in Section 2.1(a)(iv).
 
“Registrable Securities” has the meaning set forth in Section 8.4(a)(i).
 
“Registration Statement” has the meaning set forth in Section 8.4(a)(i).
 
“Sarbanes” has the meaning set forth in Section 6.8(a).
 
“SEC” has the meaning set forth in Section 6.8(a).
 
“Seller Officer’s Certificate” means a certificate, dated as of the Closing
Date, duly executed by an authorized officer of Seller, reasonably satisfactory
in form to Buyer and Company.
 
“Shares” has the meaning set forth in Section 3.1(a).
 
“Tax(es)” means all Federal, state, local and foreign taxes, customs, duties,
governmental fees and assessments, including all interest, penalties and
additions with respect thereto.
 
“Tax Return” means any report, return, election, notice, estimate, declaration,
information statement and other forms and documents (including all schedules,
exhibits and other attachments thereto) relating to and filed or required to be
filed with a taxing authority in connection with any Taxes (including estimated
Taxes).
 
“Territory” means the world.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE II.
 
SALE AND PURCHASE OF PURCHASED ASSETS
 
SECTION 2.1.                                Purchase and Sale.
 
(a)           Upon the terms and subject to the conditions of this Agreement, as
of the date first set forth above or such later date as all of the conditions to
closing will have been satisfied by the parties (the “Closing Date”), in
consideration for the Purchase Price, Seller will sell, assign, transfer, convey
and deliver to Buyer, and Buyer will purchase, acquire and accept, all of its
right, title and interest, within the Territory, of Seller in, to and under all
of the assets, properties and rights of every kind and nature, whether real,
personal or mixed, tangible or intangible (including goodwill), wherever located
and whether now existing or hereafter acquired (other than the Excluded Assets),
including those which relate to, or are used or held for use in connection with,
the Business (collectively, the “Purchased Assets”), including, without
limitation, the following:
 
 
(i)
the state leases and federal unpatented mining claims and other rights to
exploration, including, without limitation, the assets listed on Schedule 2.1
(a) attached hereto and as set forth in the Financial Statements as owned as of
the date hereof; all stock in subsidiaries, membership, joint venture,
partnership and similar interests and claims, all royalty rights and claims, and
all deposits, prepayments and refunds;

 
 
(ii)
all Contracts;

 
 
(iii)
all cash and cash equivalents;

 
 
(iv)
all accounts or notes receivable held by Seller (“Receivables”);

 
 
(v)
all books and records, including, but not limited to, books of account, ledgers
and general, financial and accounting records, price lists, distribution lists,
supplier lists, sales material and records (collectively, “Books and Records”);

 
 
(vi)
all furniture, fixtures, equipment, machinery, tools, office equipment,
supplies, computers and other tangible personal property (collectively,
“Furniture and Equipment”);

 
 
(vii)
all rights, claims and causes of action against third parties resulting from or
relating to the operation of the Business and the Purchased Assets prior to the
Closing Date, including without limitation, any rights, claims and causes of
actions arising under warranties from vendors, patent or trademark infringement
claims, insurance and other third parties and the proceeds thereof
(collectively, “Claims”) and

 
 
(viii)
all Intellectual Property, goodwill associated therewith, licenses and
sublicenses granted and obtained with respect thereto, and rights thereunder,
remedies against past, present, and future infringements thereof, and rights to
protection of past, present, and future interests therein under the laws of all
jurisdictions

 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(b)           Buyer and Company acknowledge and agree that Seller may retain for
archival purposes and for purposes of complying applicable law and for legal and
regulatory purposes, one or more copies of all or any part of the documentation
that Seller delivers to Buyer pursuant to Section 2.1. The copies will be
retained by Seller’s legal counsel and Seller agrees to treat such copies as
confidential information.
 
SECTION 2.2.                                Excluded Assets
 
.
 
Notwithstanding the foregoing, the Purchased Assets shall not include only the
following assets (collectively, the “Excluded Assets”);
 
(a)           the corporate seals, organizational documents, minute books, stock
books, Tax Returns, books of account or other records having to do with the
corporate organization of Seller (the “Excluded Books and Records”);
 
(b)           the Liquidation Holdback; and
 
(c)           the assets, properties and rights specifically set forth on
Schedule 2.2(c).
 
SECTION 2.3.                                Assumption of Liabilities and
Obligations.
 
(a)           Except only as set forth in Section 2.3(b), Buyer will assume, be
responsible for and pay, perform and/or otherwise discharge when due the
following Liabilities of Seller (collectively, the “Assumed Liabilities”):
 
(i)           all obligations of Seller under the agreements, contracts, leases,
licenses, and other arrangements referred to in the definition of Purchased
Assets either (A) to furnish goods, services, and other non-cash benefits to
another party after the Closing; or (B) to pay for goods, services, and other
non-cash benefits that another party will furnish to it after the Closing
 
(ii)           Liabilities set forth on Schedule 2.3(a).
 
(b)           Notwithstanding the foregoing, Buyer will not assume or be
responsible or liable for any of the following Liabilities of Seller or its
Affiliates (collectively, the “Excluded Liabilities”):
 
(i) any Liability of Seller for Taxes,
 
 (ii) any Liability of Seller for income, transfer, sales, use, and other Taxes
arising in connection with the consummation of the transactions contemplated
hereby (including any income Taxes arising because Seller is transferring the
Purchased Assets),
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
(iii) any Liability of Seller for the unpaid Taxes of any Person under Reg.
§1.1502-6 (or any similar provision of state, local, or foreign law), as a
transferee or successor, by contract, or otherwise,
 
 (iv) any obligation of Seller to indemnify any Person (including any of Seller
stockholders) by reason of the fact that such Person was a director, officer,
employee, or agent of Seller or any of its subsidiaries or was serving at the
request of any such entity as a partner, trustee, director, officer, employee,
or agent of another entity (whether such indemnification is for judgments,
damages, penalties, fines, costs, amounts paid in settlement, losses, expenses,
or otherwise and whether such indemnification is pursuant to any statute,
charter document, bylaw, agreement, or otherwise),
 
 (v) any Liability of Seller for costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby,
 
(v) any Liability or obligation of Seller under this Agreement (or under any
side agreement between Seller on the one hand and Buyer on the other hand
entered into on or after the date of this Agreement);
 
(vi) any Liability or obligation of Seller relating to dissenter or appraisal
rights under applicable state law; or
 
 (vi)           Liabilities expressly identified on Schedule 2.3(b).
 
SECTION 2.4.                                Transfer Taxes.
 
All transfer, sales, value added, stamp duty and similar Taxes payable in
connection with the transactions contemplated hereby will be paid by Seller.
 
ARTICLE III.
 
PURCHASE PRICE
 
SECTION 3.1.                                Purchase Price.
 
(a)           In exchange for the Purchased Assets, Company will (i) pay and
deliver to Seller shares of the Company’s common stock, $0.0001 par value per
share (the “Shares”) which shall be equal to eight (8) shares of the Company’s
common stock for every ten (10) shares of the Seller’s common stock outstanding
as of the Closing Date; (ii) assume the outstanding warrants to purchase shares
of the Seller’s common stock and deliver to the holders of the Seller’s
warrants, warrants to purchase shares of the Company’s common stock at an
exercise price equal to such amount as is required pursuant to the terms of the
outstanding warrants (the “Warrants”) which shall be equal to one  warrant to
purchase eight (8) shares of the Company’s common stock for every warrant to
purchase ten (10) shares of the Seller’s common stock outstanding on the Closing
Date, and (iii)  assume the Seller’s 2010 Equity Incentive Plan and all options
granted and issued thereunder such that the Company shall deliver to the
Seller’s option holders, options (the “Options”) to purchase an aggregate of
such number of shares of the Company’s common stock issuable under the Company’s
equity incentive plan (the “Plan”) which shall be equal to one  option to
purchase eight (8) shares of the Company’s common stock for every option to
purchase ten (10) shares of the Seller’s common stock outstanding on the Closing
Date with a strike price equal to such amount as is required pursuant to the
terms of the outstanding options; such Warrant strike price and Option strike
price to be determined and certified by an officer of the Company  (the
“Purchase Price”), plus Buyer will assume the Assumed Liabilities on the Closing
Date.  Notwithstanding the preceding, in the event the Buyer receives any
non-liability boot pursuant to the transaction contemplated by this Agreement,
the consideration set forth in Section 3.1(a)(ii) and (iii) above shall be
limited to an amount that does not cause the 20% boot exception set forth in
Section 368(a) of the Code to be exceeded.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           The transactions contemplated by this Agreement, including the
transfer of the Purchased Assets, the payment of the Purchase Price and the
liquidation of Seller, are intended to constitute a reorganization within the
meaning of Section 368(a) of the Code.  This Agreement shall constitute a plan
of reorganization within the meaning of Treasury Regulations Section 1.368-2(g)
and shall constitute a plan of liquidation of Seller.  Buyer and Company, on the
one hand, and Seller, on the other, agree, for all Tax purposes, to report the
transactions effected pursuant to this agreement in a manner consistent with the
treatment of such transactions as a reorganization under Section 368(a) of the
Code, and none of them shall take a position on any Tax return, before any Tax
authority or in any judicial proceeding that is, in any manner, inconsistent
with such treatment without the consent of the others or unless specifically
required pursuant to a determination by an applicable Tax authority.  The
parties shall promptly advise one another of the existence of any Tax audit,
controversy or litigation related to such treatment.
 
ARTICLE IV.
 
THE CLOSING
 
SECTION 4.1.                                Closing Date.
 
The closing of the sale and transfer of Purchased Assets (a “Closing”) will take
place at the offices of Seller, or at another place designated by the parties,
on the first Business Day following the date on which all of the relevant
conditions to each party’s obligations under this agreement have been satisfied
or waived, or at such other time, date and/or place as mutually agreed to by the
parties hereto (each such date being referred to herein as a “Closing
Date”).  The parties agree that this Agreement and the transactions contemplated
hereby shall be subject to and conditioned upon approval by the shareholders of
the Seller holding at least a majority of the outstanding shares of the Seller’s
common stock
 
SECTION 4.2.                                Transactions to Be Effected at
Closing.
 
(a)           Seller will deliver or cause to be delivered to Buyer each of the
following items, in each case appropriately executed:
 
 
(i)
the Assignment and Assumption Agreement;

 
 
(ii)
the Bill of Sale;

 
 
(iii)
the Assignment of Intellectual Property;

 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
(iv)
original stock certificates for the Seller Subsidiaries (as defined in Section
5.13), along with an original stock power executed in blank;

 
 
(v)
all Contracts, Receivables, Books and Records, Furniture and Equipment Inventory
and Claims being assigned or transferred pursuant to the Assignment and
Assumption Agreement,  Bill of Sale and Assignment of Intellectual Property,
other than the Excluded Assets;

 
(v)           all cash and cash equivalents other than the Liquidation Holdback;
and
 
 
(vi)
any other documents reasonably requested in writing by Buyer in connection with
the Purchased Assets.

 
(b)           Seller will deliver or cause to be delivered to Buyer and Company
an appropriately executed Seller Officer’s Certificate dated as of the Closing
Date.
 
(c)           Buyer will deliver or cause to be delivered to Seller each of the
following items, in each case appropriately executed:
 
 
(i)
the Assignment and Assumption Agreement;

 
 
(ii)
a Bill of Sale;

 
 
(iii)
the Assignment of Intellectual Property;

 
 
(iv)
a Buyer Officer’s Certificate dated as of the Closing Date; and

 
 
(v)
any other documents reasonably requested in writing by Seller in connection with
the Purchased Assets.

 
(d)           Company will deliver or cause to be delivered to Seller each of
the following items, in each case appropriately executed:
 
 
(i)
a Company Officer’s Certificate dated as of the Closing Date; and

 
 
(ii)
any other documents reasonably requested in writing by Seller in connection with
the Purchased Assets.



SECTION 4.3  ALLOCATION. The Buyer shall prepare an allocation of the Purchase
Price (and all other capitalized costs) among the Purchased Assets in accordance
with Code Section 1060 and the Treasury regulations thereunder (and any similar
provision of state, local or foreign law, as appropriate), which allocation
shall be binding upon the Seller. The Buyer shall deliver such allocation to the
Seller within one hundred eighty (180) days after the Closing Date.  The Buyer
and the Seller and their Affiliates shall report, act and file all tax returns
(including, but not limited to Internal Revenue Service Form 8594) in all
respects and for all purposes consistent with such allocation prepared by the
Buyer.  The Seller shall timely and properly prepare, execute, file and deliver
all such documents, forms and other information as the Buyer may reasonably
request to prepare such allocation. Neither the Company, Buyer nor the Seller
shall take any position (whether in audits, tax returns or otherwise) that is
inconsistent with such allocation unless required to do so by applicable law.


 


 
10

--------------------------------------------------------------------------------

 
 
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby represents and warrants to Buyer and Company that the statements
contained in this Section Article V are correct and complete as of the date of
this Agreement and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this Article V), except as set forth in the disclosure
schedule accompanying this Agreement and signed by the Parties.
 
SECTION 5.1.                                Seller Organization; Good Standing.
 
Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware. Seller has the requisite power and
authority to own the Purchased Assets and to carry on its business as currently
conducted.
 
SECTION 5.2.                                Authority; Execution and Delivery.
 
Seller has the requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by Seller and the consummation of the
transactions contemplated hereby have been duly and validly authorized. This
Agreement has been duly executed and delivered by Seller and, assuming the due
authorization, execution and delivery of this Agreement by Buyer and Company,
will constitute the legal, valid and binding obligation of Seller, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and other similar
laws affecting creditors’ rights generally from time to time in effect and to
general principles of equity (including concepts of materiality, reasonableness,
good faith and fair dealing), regardless of whether considered in a proceeding
in equity or at law.
 
SECTION 5.3.                                Consents; No Violation, etc.
 
Except as set forth on Schedule 5.3, the execution and delivery of this
Agreement do not, and the consummation of the transactions contemplated hereby
and the compliance with the terms hereof will not (i) violate any Governmental
Rule applicable to Seller, (ii) conflict with any provision of the certificate
of incorporation or by-laws (or similar organizational document) of Seller,
(iii) conflict with any contract to which Seller is a party or by which it is
otherwise bound, including any Contract related to any of the Purchased Assets,
or (iv) require any approval, authorization, consent, license, exemption, filing
or registration with any court, arbitrator or Governmental Entity, except, with
respect to the foregoing clauses (i) and (iii), for such violations or conflicts
which would not have a material adverse effect or materially interfere with
Seller’s performance of its obligations hereunder or, with respect to the
foregoing clause (iv), for such approvals, authorizations, consents, licenses,
exemptions, filings or registrations which have been obtained or made or which,
if not obtained or made, would not have a material adverse effect or interfere
with Seller’s performance of its obligations hereunder.
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 5.4.                                Title to Purchased Assets.
 
Seller has good and valid title to all of the Purchased Assets free and clear of
all Encumbrances, other than Permitted Encumbrances.
 
SECTION 5.5.                                Litigation.
 
(a)           There is no suit, claim, action, investigation or proceeding
pending or, to the Knowledge of Seller, threatened against Seller, that relates
to the Purchased Assets that (i) challenges or seeks to prevent or enjoin the
transactions contemplated by this Agreement, or (ii) has not been disclosed to
Buyer and Company in writing prior to the execution of this Agreement.
 
(b)           During the twelve-month period ending on the date hereof (i)
Seller has not received any written notice from any other Person challenging its
ownership or rights to use any of the Purchased Assets and (ii) there has not
been any, and there are no, product liability suits, claims, actions,
investigations or proceedings pending or, to the Knowledge of Seller, threatened
against Seller, relating to the Purchased Assets.
 
SECTION 5.6.                                Intentionally Omitted.
 
SECTION 5.7.                                No Brokers.
 
Seller has not entered into any agreement, arrangement or understanding with any
Person or firm which will result in the obligation to pay any finder’s fee,
brokerage commission or similar payment in connection with the transactions
contemplated hereby.
 
SECTION 5.8.                                Exclusive Representations and
Warranties.
 
Other than the representations and warranties set forth in this Article V,
Seller is not making any other representations or warranties, express or
implied, with respect to the Purchased Assets, and all such warranties are
disclaimed.
 
SECTION 5.9.                                Contracts to be Assumed; Customers.
 
(a)           All of the Contracts are being assigned to and assumed by Buyer,
including those set forth on Schedule 5.9(a). Except as further set forth on
Schedule 5.9(a), to the Knowledge of Seller, there are no other Contracts
related to the Purchased Assets. Each Contract that is a Purchased Asset is a
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms (except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting creditors’ rights generally, and subject to the
limitations imposed by general equitable principles, regardless of whether such
enforceability is considered in a proceeding at law or in equity). Seller has
not failed to perform any material obligation under any such Contract, has not
received notice from any party claiming or alleging that Seller has breached or
is in default thereunder and Seller is not (with or without lapse of time or
notice, or both) in breach or default thereunder.
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 5.10.                                Purchase Price.
 
(a)           Information on the Company.  Seller has been furnished with or has
had access to such information and materials concerning the Company as have been
requested by Seller.  In addition, Seller may have received in writing from the
Company such other information concerning its operations, financial condition,
prospects and other matters as Seller has requested in writing (such other
information is collectively the “Other Written Information”) and considered all
factors Seller deems material in deciding on the advisability of acquiring the
Shares.
 
(b)           Seller has adequate means of providing for current needs and
contingencies, has no need for liquidity in the investment, and is able to bear
the economic risk of an investment in the Shares offered by the Company of the
size contemplated herein.  The Seller represents that the Seller is able to bear
the economic risk of the investment and at the present time could afford a
complete loss of such investment.  The Seller has had a full opportunity to
inspect the books and records of the Company and to make any and all inquiries
of Company’s officers and directors regarding the Company and its business as
the Seller has deemed appropriate.
 
(c)           Information on Seller.  The Seller, either alone or with the
Seller’s professional advisers who are unaffiliated with, has no equity interest
in and is not compensated by the Company or any affiliate or selling agent of
the Company, directly or indirectly, has sufficient knowledge and experience in
financial and business matters that the Seller is capable of evaluating the
merits and risks of an investment in the Shares offered by the Company and of
making an informed investment decision with respect thereto and has the capacity
to protect the Seller’s own interests in connection with the Seller’s proposed
investment in the Shares.
 
(d)           Acquisition of Shares.  Seller will acquire its Shares as
principal for its own account for investment only and not with a view toward, or
for resale in connection with, the public sale or any distribution thereof
except as contemplated by Section 7.2.
 
(e)           Compliance with Securities Act. Seller understands and agrees that
its Shares have not been registered under the Securities Act of 1933, as amended
(the “Act”) or any applicable state securities laws, by reason of their issuance
in a transaction that does not require registration under  Act (based in part on
the accuracy of the representations and warranties of Seller contained herein),
and that such Shares must be held indefinitely unless a subsequent disposition
(including, without limitation, a liquidation distribution pursuant to Section
7.2) is registered under the Act or any applicable state securities laws or is
exempt from such registration.
 
(f)           Legend.  The initial certificate evidencing the Shares shall bear
the following or similar legend:
 
“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL TO THE COMPANY, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT.
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
(g)           Communication of Offer.  The offer to acquire the Shares was
directly communicated to Seller by Buyer and Company.  At no time was Seller
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.
 
(h)           Restricted Securities. Notwithstanding anything to the contrary
contained in this Agreement, Seller may transfer the Shares to its Affiliates
(as defined below) provided that each such Affiliate is an “accredited investor”
under Regulation D and such Affiliate agrees to be bound by the terms and
conditions of this Agreement.  For the purposes of this Agreement, an
“Affiliate” of any Person or entity means any other Person or entity directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person or entity.  Affiliate includes each parent or subsidiary of a
party hereto.  For purposes of this definition, “control” means the power to
direct the management and policies of such Person or firm, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.
 
(i)           No Governmental Review.  Seller understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Shares or the suitability of the
investment in the Shares nor have such authorities passed upon or endorsed the
merits of the offering of the Shares.
 
SECTION 5.11.                                Financial Statements.
 
The Seller’s audited consolidated balance sheets of the Seller as at March 31,
2010 and 2009 and the related audited consolidated statements of income and of
cash flows of the Seller for the years then ended have been filed with the SEC
and are available on SEC.com, and (ii) will deliver to the Buyer and the
Company, within thirty (30) days from the Closing Date, copies of the audited
consolidated balance sheets of the Seller as at March 31, 2011 and the related
audited consolidated statements of income and of cash flows of the Seller for
the year then ended (such audited statements, including the related notes and
schedules thereto, are referred to herein as the “Financial Statements”).  Each
of the Financial Statements is or will be, as the case may be, complete and
correct in all material respects, will be prepared in accordance with GAAP
(subject to normal year-end adjustments in the case of the unaudited statements)
and in conformity with the practices consistently applied by the Seller without
modification of the accounting principles used in the preparation thereof and or
will present fairly the financial position, results of operations and cash flows
of the Seller as at the dates and for the periods indicated.
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
SECTION 5.12.                                Compliance with Applicable
Laws .  The Seller is in compliance with all applicable laws, except for
instances of noncompliance that, individually and in the aggregate, have not had
and would not reasonably be expected to have a material adverse effect on the
Seller.
 
SECTION 5.13                                Subsidiaries. Seller has no
subsidiaries except CPX Uranium, Inc., ND Energy, Inc., and Green Energy Fields,
Inc. (collectively, the “Seller Subsidiaries”)
 
 
SECTION 5.14                                Intellectual Property Rights
 
(a)           The Seller owns or possesses or has the right to use pursuant to a
valid and enforceable written license, sublicense, agreement, or permission all
Intellectual Property relating to the Purchased Assets. The Seller owns all such
Intellectual Property and does not rely on any licenses for any portion of same.
Each item of the Intellectual Property relating to the Purchased Assets owned or
used by Seller immediately prior to the Closing will be owned or available for
use by Buyer on identical terms and conditions immediately subsequent to the
Closing hereunder. The Seller has taken all necessary and desirable action to
maintain and protect each item of the Intellectual Property relating to the
Purchased Assets.
 
(b)                      The Intellectual Property relating to the Purchased
Assets has not nor will not interfere with, infringe upon, misappropriate, or
otherwise come into conflict with, any Intellectual Property rights of third
parties; there are no facts indicating a likelihood of the foregoing; and the
Seller has never received any charge, complaint, claim, demand, or notice
alleging any such interference, infringement, misappropriation, or conflict
(including any claim that the Seller must license or refrain from using any
Intellectual Property rights of any third party). To the knowledge of the
Seller, no third party has interfered with, infringed upon, misappropriated, or
otherwise come into conflict with, any Intellectual Property rights of the
Seller.
 
(c) The Seller has taken all necessary and desirable actions to maintain and
protect all of its Intellectual Property and will continue to maintain and
protect all of its Intellectual Property so as not to adversely affect the
validity or enforceability thereof. To the knowledge of the Seller, the owners
of any of the Intellectual Property licensed to the Seller  have taken all
necessary and desirable actions to maintain and protect the Intellectual
Property covered by such license.
 


(d)           The Seller has complied with and is presently in compliance with
all foreign, federal, state, local, governmental (including, but not limited to,
the Federal Trade Commission and State Attorneys General), administrative, or
regulatory laws, regulations, guidelines, and rules applicable to any
Intellectual Property or to personal information and the Seller shall take all
steps necessary to ensure such compliance until Closing.


 
SECTION 5.15 Benefit Plans. The Seller has never (i) adopted any benefit,
pension or welfare plan for its employees or (ii) contributed to, has any
obligation to contribute to, or has any Liability under or with respect to any
such plan. No asset of the Seller is subject to any Lien under ERISA or the
Code.
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 5.16      No Appraisal Rights.  No shareholder (or any other Person with
an interest) of the Seller is entitled to any appraisal or dissenters rights
under applicable state law in connection with this transaction. Without limiting
the generality of the foregoing, the board of directors of the Seller and its
shareholders have duly authorized the execution, delivery, and performance of
this Agreement.
 
SECTION 5.17      Tax Matters.


(i)           The Seller has timely filed all Tax Returns that it was required
to file. All such Tax Returns were correct and complete in all respects and were
prepared in substantial compliance with all applicable laws and regulations. All
Taxes owed by the Seller (whether or not shown or required to be shown on any
Tax Return) have been paid. There are no Liens on any of the assets of the
Seller that arose in connection with any failure (or alleged failure) to pay any
Tax.
 
(ii)           The Seller has withheld and paid all Taxes required to have been
withheld and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party, and all
Forms W-2 and 1099 required with respect thereto have been properly completed
and timely filed.
 
(iii)           Neither the Seller nor or any director or officer (or employee
responsible for Tax matters) of the Seller, expects any authority to assess any
additional Taxes for any period for which Tax Returns have been filed. There is
no dispute or claim concerning any Tax Liability of the Seller either (A)
claimed or raised by any authority in writing or (B) as to which the Seller or
any director or officer (or employee responsible for Tax matters) of the Seller
has knowledge based upon personal contact with any agent of such authority.
 
SECTION 5.18    Purchased Assets.
 
The Purchased Assets represent at least 70% of the fair market value of Seller’s
gross assets and at least 90% of the fair market value of Seller’s assets net of
liabilities.
 
SECTION 5.19   Business Purpose.
 
The transactions contemplated by the APA have been entered into for bona fide
business purposes other than the avoidance of federal income tax.
 
SECTION 5.20   Assumed Liabilities.
 
The total liabilities of Seller being assumed by Buyer in the transactions
contemplated by this Agreement are not in excess of the tax basis of the
Purchased Assets for US federal income tax purposes. The Company is not assuming
any liabilities of Seller. The total liabilities of Seller being assumed by
Buyer are a small percentage of the value of the assets being acquired.
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION 5.21  Seller Subsidiaries.
 
The Seller hereby acknowledges and agrees that all representations and
warranties made by the Seller in this Agreement shall also be deemed made by and
on behalf of the Seller Subsidiaries as if the Seller Subsidiaries made such
representations and warranties themselves.
 
SECTION 5.22   Employees
 
.
 
Schedule 5.22 sets forth the names and wages of certain employees of Seller.
This does not constitute an employment agreement with the employee, nor is he or
she a third-party beneficiary of this Agreement.
 
SECTION 5.23 Exclusive Representations and Warranties.
 
Other than the representations and warranties set forth in this Article V and
Article XIV, Seller is not making any other representations or warranties,
express or implied, and all such warranties are disclaimed.
 


 
ARTICLE VI.
 
REPRESENTATIONS AND WARRANTIES OF COMPANY AND BUYER
 
The Company and the Buyer jointly and severally hereby represent and warrant to
Seller that the statements contained in this Section Article VI  are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Article VI), except
as set forth in the disclosure schedule accompanying this Agreement and signed
by the Parties.
 
SECTION 6.1.                                Organization; Good Standing.
 
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Florida
Each of Company and Buyer has all requisite corporate power and authority to
carry on its business as it is currently being conducted. Each of Company and
Buyer is duly qualified to conduct business as a foreign corporation and is in
good standing in every jurisdiction where the nature of the business conducted
by it makes such qualification necessary, except where the failure to so qualify
or be in good standing would not prevent or materially delay the consummation of
the transactions contemplated hereby.
 
SECTION 6.2.                                Authority; Execution and Delivery.
 
Each of Company and Buyer has the requisite corporate power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Company and Buyer and
the consummation of the transactions contemplated hereby have been duly and
validly authorized. This Agreement has been duly executed and delivered by Buyer
and Company and, assuming the due authorization, execution and delivery of this
Agreement by Seller, constitutes the legal, valid and binding obligation of
Buyer and Company, enforceable against Buyer and Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and other similar laws affecting creditors’ rights generally
from time to time in effect and to general principles of equity (including
concepts of materiality, reasonableness, good faith and fair dealing),
regardless of whether considered in a proceeding in equity or at law.
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
SECTION 6.3.                                Consents; No Violations, etc.
 
Except as set forth on Schedule 6.3, the execution and delivery of this
Agreement do not, and the consummation of the transactions contemplated hereby
and the compliance with the terms hereof will not (i) violate any Governmental
Rule applicable to either Company or Buyer, (ii) conflict with any provision of
the certificate of incorporation or by-laws of either Company or Buyer, (iii)
conflict with any contract to which either Company or Buyer is a party or by
which it is otherwise bound or (iv) require any approval, authorization,
consent, license, exemption, filing or registration with any court, arbitrator
or Governmental Entity, except with respect to the foregoing clauses (i) and
(iii), for such violations or conflicts which would not materially interfere
with either Company’s or Buyer’s performance of its obligations hereunder or,
with respect to the foregoing clause (iv), for such approvals, authorizations,
consents, licenses, exemptions, filings or registrations which have been
obtained or made or which, if not obtained or made, would not materially
interfere with either Company’s or Buyer’s performance of its obligations
hereunder.
 
SECTION 6.4     Litigation.
 
There is no suit, claim, action, investigation or proceeding pending or, to the
Knowledge of Buyer or Company, threatened against Buyer or Company or any of
their respective Affiliates which if adversely determined would materially
interfere with the ability of either party to perform its obligations hereunder.
 
SECTION 6.5                                No Brokers.
 
Neither Company nor Buyer has entered into any agreement, arrangement or
understanding with any Person or firm which will result in the obligation to pay
any finder’s fee, brokerage commission or similar payment in connection with the
transactions contemplated hereby.
 
SECTION 6.6                                Intentionally Omitted.
 
SECTION 6.7                                Purchase Price.
 
(a)           The Shares sold (and the Warrants and the Options assumed)
hereunder have been duly authorized by the appropriate corporate action of the
Company.
 
(b)           The Company shall transfer title, in and to the Shares to the
Seller free and clear of any and all Encumbrances, whether direct or indirect or
contingent.
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 6.8                                Company Reports; Financial Statements
 
Company has filed all reports required to be filed by it under the Act and the
Securities Exchange Act of 1934 (the “Exchange Act”), including pursuant to
Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof
(or such shorter period as the Company was required by law to file such reports)
(the foregoing materials being collectively referred to herein as the “Company
SEC Documents”) on a timely basis or has timely filed a valid extension of such
time of filing and has filed any such Company SEC Documents prior to the
expiration of any such extension.  As of their respective dates, the Company SEC
Documents complied in all material respects with the requirements of the Act and
the Exchange Act and the rules and regulations of the Securities and Exchange
Commission (the “SEC”) promulgated thereunder, and, except to the extent a
report or registration statement was later amended, none of the Company SEC
Documents, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of Company included in
the Company SEC Documents (together with the related notes and schedules
thereto, collectively, the “Company Financial Statements”) comply in all
material respects with the rules and regulations of the SEC with respect thereto
as in effect at the time of filing.  Such financial statements have been
prepared in accordance with generally accepted accounting principles in the
United States applied on a consistent basis during the period involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit
adjustmentsCompany is in compliance with the provisions of the Sarbanes-Oxley
Act of 2002 (“Sarbanes”) currently applicable to Company.  Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management's general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Company has established disclosure controls and procedures (as
defined in the Exchange Act Rules 13a-15(e) and 15d-15(e)) for Company and
designed such disclosure controls and procedures to ensure that material
information relating to Company, including its subsidiaries, is made known to
the certifying officers by others within those entities, particularly during the
period in which Company’s most recently filed periodic report under the Exchange
Act, as the case may be, is being prepared.  Company’s certifying officers have
evaluated the effectiveness of Company’s controls and procedures as of the end
of the period covered by the most recently filed periodic report under the
Exchange Act (such date, the “Evaluation Date”).  Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no significant changes in Company’s internal
controls (as such term is defined in Item 308 of Regulation S-K) or, to
Company’s knowledge, in other factors that could significantly affect Company’s
internal controls.  Company maintains and will continue to maintain a standard
system of accounting established and administered in accordance with GAAP and
the applicable requirements of the Exchange Act.
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
SECTION 6.9                                [Intentionally Omitted]
 
SECTION 6.10                                Tax-Free Reorganization.
 
This transaction shall be a tax-free reorganization under Section 368(a) of the
Code, subject to compliance of the terms set forth herein.
 
SECTION 6.13. Exclusive Representations and Warranties.
 
Other than the representations and warranties set forth in this Article VI,
Buyer and the Company are not making any other representations or warranties,
express or implied, and all such warranties are disclaimed.
 


 
ARTICLE VII.
 
CERTAIN COVENANTS AND AGREEMENTS OF SELLER
 
SECTION 7.1.                                Post-Closing Orders and Payments.
 
From and after 12:01 A.M. (Eastern Daylight Time) on the day immediately
following the Closing Date, Seller will promptly deliver to Buyer any payments
received by Seller from third parties related to the Purchased Assets on or
after the Closing Date, and refer all inquiries it will receive with respect to
the Purchased Assets to Buyer.
 
SECTION 7.2.                                Liquidation.
 
From and after the Closing Date, Seller shall not engage in any business other
than to the extent necessary to wind up Seller’s affairs.  Seller shall also
file all tax returns required to be filed by Seller through the date of
liquidation. Seller shall, as soon as reasonably possible after the Closing
Date, but no later than July 1, 2012, provided that the Company has complied
with its registration obligations as set forth in Section 8.4, distribute the
Shares to its shareholders pursuant to the plan of liquidation which is
contemplated by this Agreement.
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
SECTION 7.3.                                Intentionally Omitted.
 
SECTION 7.4.                                Cooperation with Registration
 
.
 
The Seller shall furnish to the Company and the Buyer such information regarding
itself, the Shares held by it and the intended method of disposition of the
Shares held by it as shall be reasonably required to effect the registration of
the Registrable Securities and shall execute such documents in connection with
such registration as the Company or the Buyer may reasonably request.  The
Seller shall cooperate with the Company and the Buyer as reasonably requested by
the Company and the Buyer in connection with the preparation and filing of the
Registration Statement hereunder.
 
SECTION 7.5.                                Cooperation on Taxes.
 
Buyer and Company, on the one hand, and Seller, on the other hand, will
cooperate in good faith for the purpose of maximizing the value of any tax loss
carryforward amounts that could be available to Buyer or Company after the
Closing. Buyer and Company, on the one hand, and Seller, on the other hand, will
not knowingly take any actions that adversely affect the tax consequences of the
other without the other party’s consent.
 
SECTION 7.6.                                Further Actions.
 
Following the Closing Date, Seller will use commercially reasonable efforts (i)
to take, or cause to be taken, all actions necessary, proper or advisable to
satisfy the conditions to closing in order to consummate and make effective the
transactions contemplated by this Agreement, and (ii) to obtain any consents,
licenses, permits, waivers, approvals, authorizations or orders required to be
obtained or made in connection with the authorization, execution and delivery of
this Agreement and the consummation of the transactions contemplated by this
Agreement. Furthermore, to the extent necessary following the Closing Date,
Seller will use commercially reasonable efforts to take, or cause to be taken,
all further actions necessary, proper or advisable in connection with the
consummation of the transactions contemplated by this Agreement.
 
SECTION 7.7.                                SHAREHOLDER NOTIFICATION.
 
Promptly following the Seller’s receipt of the requisite shareholder consent
under applicable state law approving the transactions contemplated by this
Agreement, the Seller shall notify, in writing (including email), its
shareholders who did not provide written consent with a summary of the
transactions so approved, in accordance with applicable state law.
 
ARTICLE VIII.
 
CERTAIN COVENANTS AND AGREEMENTS OF BUYER
 
SECTION 8.1.                                Books and Records.
 
Buyer will preserve all books and records included within the Purchased Assets
for applicable periods of time as required by law, and will make such books and
records available for inspection and copying by Seller or its agents upon
reasonable request and upon reasonable notice.
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
SECTION 8.2.                                Intentionally Omitted.
 
SECTION 8.3.                                Intentionally Omitted.
 
SECTION 8.4.                                Required Registration Statement.
 
(a)           Company hereby agrees with the Seller that:
 
 
(i)
The Company shall file or cause to be filed, no later than thirty (30) days
following the later of  the Closing Date or (ii) such date that Seller delivers
to the Company the Financial Statements (the “Filing Deadline”)(including all
additional information concerning Seller as is required under the rules and
regulations of the SEC for an acquisition of Seller), a registration statement
under the Act (a “Registration Statement”), to permit the liquidation of Seller
and distribution by Seller of the Shares, together with any shares of capital
stock issued or issuable, from time to time, upon any reclassification, share
combination, share subdivision, stock split, share dividend or similar
transaction or event or otherwise as a distribution on, in exchange for or with
respect to any of the foregoing (the “Registrable Securities”).

 
 
(ii)
The Company shall use its commercially reasonable efforts to cause the
Registration Statement referred to in clause (i) above to be declared effective
by the SEC as soon as reasonably practicable, but in no event later than twelve
(12) months after the Closing Date or five (5) business days after the SEC shall
have informed the Company that no review of the Registration Statement will be
made or that the SEC has no further comments on the Registration Statement,
whichever is earlier (the “Effectiveness Deadline”) and shall cause such
Registration Statement to remain effective until such time as all Registrable
Securities have been sold or are otherwise freely tradable without registration
under the Act (the “Expiration Date”). If a Registration Statement covering the
Registrable Securities is not filed with the SEC on or prior to the Filing
Deadline, or not effective with the SEC prior to the Effectiveness Deadline, the
Company will make payments to Seller, as liquidated damages and not as a
penalty, in an amount equal to 1.0% of the aggregate Purchase Price paid to the
Seller under this Agreement for each thirty (30)-day period or pro rata for any
portion thereof following the Filing Deadline or Effectiveness Deadline, as
applicable, for which no Registration Statement is filed with respect to the
Registrable Securities; provided that in no event shall the aggregate liquidated
damages paid pursuant to this Section 8.4(b) exceed 5.0% of the aggregate
Purchase Price paid to the Seller under this Agreement. Such payments shall
constitute the Seller’s exclusive monetary remedy for such events, but shall not
affect the right of the Seller to seek injunctive relief. Such payments shall be
made to Seller in cash or shares of capital stock of the same class as the
Shares no later than five (5) business days after the end of each thirty
(30)-day period, at Company’s option. Any such additional shares shall be
included in the Registration Statement and as part of the Shares.
Company  understands that an effective registration statement is required to
enable Seller to complete the liquidation. Company’s registration obligation may
be accomplished by an earlier filed registration statement that has the same
effect with respect to the distribution of the Shares as part of the liquidation
as the Registration Statement would have and provided that such distribution is
made in a manner reasonably satisfactory to Seller.

 
 
 
 
22

--------------------------------------------------------------------------------

 
 
(b)           In connection with the foregoing, Company will:
 
 
(i)
Prepare and file with the SEC a Registration Statement with respect to the
Registrable Securities and use its best efforts to cause such Registration
Statement to become and remain effective.

 
 
(ii)
Prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and to comply with the
provisions of the Act with respect to the sale or other disposition of the
Registrable Securities whenever the Seller of such securities shall desire to
sell the same.

 
 
(iii)
Furnish to the Seller such number of copies of a summary prospectus or other
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Act, and such other documents, as the Seller may reasonably
request in order to facilitate the sale of the Registrable Securities owned by
the Seller.

 
 
(iv)
Register or qualify the Registrable Securities under applicable blue sky laws,
and do such other reasonable acts and things as may be required in jurisdictions
to which such blue sky laws apply; provided, however, that the Company shall not
be obligated to file any general consent to service of process or qualify as a
foreign corporation in any jurisdiction. Provided, however, to the extent that
any states follow a 'merit review' standard, no registration or qualification
shall be required in those states.

 
 
(v)
Furnish at the request of the Seller, on the date that the Registration
Statement with respect to the Registrable Securities becomes effective, an
opinion, dated as of such date, of the independent counsel representing the
Company for the purposes of such registration, addressed to the Seller stating
that such Registration Statement has become effective under the Act and that, to
the best knowledge of such counsel, no stop order suspending the effectiveness
thereof has been issued and no proceedings for that purpose have been instituted
or are pending or contemplated under the Act.

 
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
 
 
(vi)
Use reasonable best efforts to prevent the issuance of any stop order or other
order suspending the effectiveness of the Registration Statement and, if such an
order is issued, to obtain the withdrawal thereof at the earliest possible time
and to notify the Seller of the issuance of such order and the resolution
thereof.

 
 
(vii)
Furnish to the Seller, two trading days after the date that any Registration
Statement becomes effective or after a stop order has been lifted, a letter,
dated such date, of outside counsel representing the Company, addressed to the
Seller, confirming the effectiveness of such Registration Statement and, to the
knowledge of such counsel, the absence of any stop order.

 
 
(viii)
Provide to the Seller and its representatives, if requested, the opportunity to
conduct a reasonable inquiry of the Company’s financial and other records during
normal business hours and make available its officers, directors and employees
for questions regarding information which the Seller may reasonably request in
order to fulfill any due diligence obligation on its part; provided that in the
case of this clause (viii), the Company shall not be required to provide, and
shall not provide, the Seller with material, non-public information unless the
Seller agrees to receive such information and enters into an agreement to keep
such material, nonpublic information confidential and refrain from trading in
any Company security for so long as such information remains material, nonpublic
information.

 
(c)           All of the expenses incurred in complying with the foregoing,
including, without limitation, all registration and filing fees (including all
expenses incident to filing with the FINRA), printing expenses, fees and
disbursements of counsel for the Company, expenses of any special audits
incident to or required by any such registration and expenses of complying with
the securities or blue sky laws of any jurisdictions, but excluding brokerage or
underwriting fees or commissions, shall be paid by the Company.
 
(d)           The Company shall furnish to the Seller, not less than three (3)
days prior to the filing of a Registration Statement or any related prospectus
or amendment or supplement thereto (including any document that would be
incorporated or deemed to be incorporated therein by reference), copies of all
such documents proposed to be filed, which documents will be subject to the
review of the Seller. The Company shall reflect in each such document when so
filed with the SEC such comments relating to the Seller and its plan of
distribution of the Registrable Securities as the Seller may reasonable propose.
 
(e)           (i) Each document filed or to be filed with the SEC pursuant to
the Exchange Act and incorporated by reference in any Registration Statement
complied or will comply when so filed in all material respects with the Exchange
Act, (ii) each part of each Registration Statement, when such part shall become
effective, will not contain, and each such part, as amended or supplemented, if
applicable, will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (iii) each Registration Statement will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, (iv) each Registration Statement and prospectus, as may be amended
or supplemented, will comply in all material respects with the Act, and (v) each
prospectus, as may be amended or supplemented, will not, at the time of each
sale of the Shares by the Seller, contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
except that the representations and warranties set forth in this paragraph will
not apply to statements or omissions in any Registration Statement or prospectus
based upon information relating to the Seller furnished to the Company in
writing by the Seller expressly for use therein.
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
SECTION 8.5.                                Cooperation on Taxes.
 
Buyer and Company, on the one hand, and Seller, on the other hand, will
cooperate in good faith for the purpose of maximizing the value of any tax loss
carryforward amounts that could be available to Buyer or Company after the
Closing. Neither party will knowingly take any actions that adversely affect the
tax consequences of the other without the other party’s consent.
 
SECTION 8.6.                                Further Actions.
 
Following the Closing Date, Buyer and Company will use commercially reasonable
efforts (i) to take, or cause to be taken, all actions necessary, proper or
advisable to satisfy the conditions to closing in order to consummate and make
effective the transactions contemplated by this Agreement, and (ii) to obtain
any consents, licenses, permits, waivers, approvals, authorizations or orders
required to be obtained or made in connection with the authorization, execution
and delivery of this Agreement and the consummation of the transactions
contemplated by this Agreement. Furthermore, to the extent necessary following
the Closing Date, Buyer and Company will use commercially reasonable efforts to
take, or cause to be taken, all further actions necessary, proper or advisable
in connection with the consummation of the transactions contemplated by this
Agreement.
 
SECTION 8.7.                                Insurance Policies.
 
The Buyer shall use its best efforts to maintain the current insurance policies
of Seller or purchase new policies on substantially similar terms.
 


 
ARTICLE IX.
 
CONDITIONS
 
SECTION 9.1.                                Conditions to Obligations of Buyer
and Company.
 
The obligations of each of Buyer and the Company to purchase the Purchased
Assets being sold on the Closing Date and to assume the related Assumed
Liabilities is subject to the satisfaction on and as of the Closing Date of each
of the following conditions:
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
(a)           Representations and Warranties. The representations and warranties
of Seller set forth in this Agreement will be true and correct in all material
respects with respect to such Purchased Assets (other than representations and
warranties that contain materiality qualifications, which shall be true and
correct in all respects) as of the Closing Date as though made on and as of the
Closing Date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
will be true and correct as of such earlier date).
 
(b)           Performance of Obligations of Seller. Seller will have performed
or complied in all material respects with all obligations, conditions and
covenants required to be performed by it under this Agreement at or prior to the
Closing Date.
 
(c)           No Litigation, Injunctions, or Restraints. No temporary
restraining order, preliminary or permanent injunction or other legal restraint
or prohibition preventing the consummation of the transactions contemplated by
this Agreement will be threatened or in effect.
 
(d)           Deliveries. Seller will have duly executed and delivered to Buyer
and Company, dated as of the Closing Date, the documents referred to in Section
4.2(a) and 4.2(b), respectively.
 
(e)           Stockholder Consent. The stockholders of Seller shall have
approved this Agreement (and the plan of liquidation herein) in accordance with
the requirements of applicable law.
 
SECTION 9.2.                                Conditions to the Obligations of
Seller.
 
The obligations of Seller to sell, assign, convey, and deliver the Purchased
Assets being sold on the Closing Date to Buyer are subject to the satisfaction
on and as of the Closing Date of each of the following conditions:
 
(a)           Representations and Warranties. The representations and warranties
of Buyer and Company set forth in this Agreement will be true and correct in all
material respects (other than representations and warranties that contain
materiality qualifications, which shall be true and correct in all respects) as
of the Closing Date as though made on and as of the Closing Date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties will be true and correct as
of such earlier date).
 
(b)           Performance of Obligations of Buyer and Company. Buyer and Company
will have each performed in all material respects all obligations required to be
performed by them under this Agreement at or prior to the Closing Date.
 
(c)           No Litigation, Injunctions, or Restraints. No temporary
restraining order, preliminary or permanent injunction or other legal restraint
or prohibition preventing the consummation of the transactions contemplated by
this Agreement will be threatened or in effect.
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
(d)           Deliveries. Buyer will have duly executed and delivered to Seller,
dated as of the Closing Date, in each case appropriately executed, the documents
referred to in the relevant subsection of Section 4.2(b).  Company will have
duly executed and delivered to Seller, dated as of the Closing Date, in each
case appropriately executed, the documents referred to in the relevant
subsection of Section 4.2(b).
 
(e)           Stockholder Approval. The stockholders of Seller shall have
approved this Agreement (and the plan of liquidation herein) in accordance with
the requirements of applicable law.
 


 
ARTICLE X.
 
TERMINATION, AMENDMENT AND WAIVER
 
SECTION 10.1.                                Termination.
 
(a)           Notwithstanding anything to the contrary in this Agreement, this
Agreement may be terminated and the transactions contemplated hereby abandoned
at any time prior to the Closing by mutual written consent of Seller, on the one
hand, and Buyer and Company, on the other hand;`
 
(b)           In the event of termination of this Agreement pursuant to this
Section 10.1, the transactions contemplated by this Agreement will be
terminated, without further action by any party.  If the transactions
contemplated by this Agreement are terminated as provided herein:
 
 
(i)
Buyer and Company will return all documents and other material received from
Seller relating to the Purchased Assets, or the transactions contemplated
hereby, whether so obtained before or after the execution hereof, to Seller and,
if applicable, Seller shall return the Purchase Price to Company; and

 
 
(ii)
all confidential information received by Buyer and Company with respect to
Seller or the Purchased Assets will be treated as confidential information.

 
(c)           If this Agreement is terminated, no party hereto and none of their
respective directors, officers, shareholders, Affiliates or controlling Persons
shall have any further liability or obligation under this Agreement, except that
nothing herein will be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement.
 
SECTION 10.2.                                Amendments and Waivers.
 
This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties hereto.  By an instrument in writing, Buyer or
Company, on the one hand, or Seller, on the other hand, may waive compliance by
the other party with any term or provision of this Agreement that such other
party was or is obligated to comply with or perform.
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
ARTICLE XI.
 
SURVIVAL
 
All  of the representations and warranties of Seller, Buyer and Company
contained herein or made pursuant hereto shall survive the Closing Date for a
period of one year.
 
ARTICLE XII.
 
GENERAL PROVISIONS
 
SECTION 12.1.                                Expenses.
 
Except as otherwise specified in this Agreement, all costs and expenses,
including fees and disbursements of counsel, financial advisors and accountants,
incurred in connection with this Agreement and the transactions contemplated
hereby will be paid by the party incurring such costs and expenses.
 
SECTION 12.2.                                Further Assurances and Actions.
 
Each of the parties hereto, upon the request of the other party hereto, whether
before or after the Closing and without further consideration, will do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged or delivered
all such further acts, deeds, documents, assignments, transfers, conveyances,
powers of attorney and assurances as may be reasonably necessary to effect
complete consummation of the transactions contemplated by this Agreement.
Seller, Buyer and Company agree to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be reasonably necessary in order to consummate or implement expeditiously
the transactions contemplated by this Agreement.
 
SECTION 12.3.                                Notices.
 
All notices and other communications required or permitted to be given or made
pursuant to this Agreement shall be in writing signed by the sender and shall be
deemed duly given (a) on the date delivered, if personally delivered, (b) on the
date sent by telecopier with automatic confirmation by the transmitting machine
showing the proper number of pages were transmitted without error, (c) on the
Business Day after being sent by Federal Express or another recognized overnight
mail service which utilizes a written form of receipt for next day or next
business day delivery or (d) two (2) Business Days after mailing, if mailed by
U.S. postage-prepaid certified or registered mail, return receipt requested, in
each case addressed to the applicable party at the address set forth below;
provided that a party may change its address for receiving notice by the proper
giving of notice hereunder:
 
if to Seller, to:
Continental Resources Group Inc.
3266 W. Galveston Drive #101
Apache Junction, AZ 85120
Attn: Joshua Bleak, President
 
 
 
 
28

--------------------------------------------------------------------------------

 


 
if to Buyer, to:
Sagebrush Gold Ltd.
110 Greene Street, Suite 403
New York, NY 10012
Attn: Sheldon Finkel


 
if to Company, to:
Continental Acquisition Sub, Inc.
4400 Biscayne Blvd, Ste 850
Miami, FL  33137
Attn: Barry Honig


 
SECTION 12.4.                                Headings
 
.
 
The table of contents and headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.
 
SECTION 12.5.                                Severability.
 
If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced under any law or public policy, all other terms and
provisions of this Agreement will nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto will negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties hereto as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.
 
SECTION 12.6.                                Counterparts.
 
This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other parties hereto, it being understood that all parties hereto need not sign
the same counterpart.
 
SECTION 12.7.                                Entire Agreement; No Third-Party
Beneficiaries.
 
This Agreement and the Exhibits and Schedules hereto constitute the entire
agreement and supersede all prior agreements and understandings, both written
and oral (including any letter of intent, memorandum of understanding or term
sheet), between or among the parties hereto with respect to the subject matter
hereof. Except as specifically provided herein, this Agreement is not intended
to confer upon any Person other than the parties hereto any rights or remedies
hereunder or thereunder.
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
SECTION 12.8.                                Governing Law.
 
This Agreement and any and all matters arising directly or indirectly herefrom
shall be governed by and construed and enforced in accordance with the laws of
the State of New York applicable to agreements made and to be performed entirely
in such State.
 
SECTION 12.9.                                Jurisdiction, Venue, Service of
Process.
 
Each of the Company, Buyer and Seller agree to irrevocably submit to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York or the state courts of New York for the purposes of any
suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby. Each Party agrees to commence any such action,
suit or proceeding in such courts. Each party further agrees that service of any
process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth in Section 12.3 of this Agreement shall be
effective service of process for any action, suit or proceeding in New York with
respect to any matters to which it has submitted to jurisdiction in this
Agreement. Each party irrevocably and unconditionally waives any objection to
the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in such courts.
 
SECTION 12.10.                                Specific Performance.
 
The parties hereto agree that irreparable damage would occur in the event any
provision of this Agreement were not performed in accordance with its terms and
that the parties hereto will be entitled to specific performance of such terms,
in addition to any other remedy at law or in equity, without the necessity of
demonstrating the inadequacy of monetary damages and without the posting of a
bond.
 
SECTION 12.11.                                Publicity.
 
Either party may make any public disclosure concerning the transactions
contemplated hereby that in the view of such party’s counsel may be required by
law or the rules of any stock exchange on which such party’s or its Affiliates’
securities trade; provided, however, the party making such disclosure will
provide the non-disclosing party with a copy of the intended disclosure
reasonably, and to the extent practicable, prior to public dissemination, and
the parties hereto will coordinate with one another regarding the timing, form
and content of such disclosure.
 
SECTION 12.12.                                Assignment.
 
Neither party may assign its rights or obligations under this Agreement without
the prior written consent of the other party; provided, however, that either
party may assign its rights and obligations under this Agreement, without the
prior written consent of the other party, to an Affiliate or to a successor of
the assigning party by reason of merger, sale of all or substantially all of its
assets or any similar transaction. Any permitted assignee or
successor-in-interest will assume all obligations of its assignor under this
Agreement. No assignment will relieve either party of its responsibility for the
performance of any obligation.  This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
 
 
 
 
30

--------------------------------------------------------------------------------

 
 
SECTION 12.13.                                Amendments and Waivers.
 
This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties hereto.  By an instrument in writing, Buyer or
Company, on the one hand, or Seller, on the other hand, may waive compliance by
the other party with any term or provision of this Agreement that such other
party was or is obligated to comply with or perform.
 
ARTICLE XIII
 
INDEMNIFICATION
 
SECTION 13.1                                Indemnity Against Claims.
 
(a)           The Buyer hereby agrees to indemnify and hold the Seller and its
their respective officers, directors and affiliates (collectively the “Seller
Indemnified Parties”), harmless from and against the following:
 
(i)             Any and all Liabilities, losses, damages, claims, costs and
reasonable expenses suffered by the Seller Indemnified Parties (whether awarded
against the Indemnified Parties or paid by the Seller Indemnified Parties in
settlement of a claim as provided in Section 13.1(c) or otherwise suffered),
resulting from (A) any untrue representation or breach of warranty, contained in
this Agreement or in any certificate, document, or instrument delivered to
Seller under this Agreement, except to the extent that any untrue
representation, breach of warranty results from any act or omission of Seller or
its agents, (B) nonfulfillment of any covenant or agreement, contained in this
Agreement or in any certificate, document or instrument delivered to Seller
under this Agreement, except to the extent that any nonfulfillment of any
covenant or agreement results from any act or omission of Seller, Sasso or their
agents, (C) any and all obligations of Seller assumed by Buyer at Closing
pursuant to this Agreement,  (D) the operation or ownership of the Acquired
Assets on and after the Closing, including any liabilities arising under any
license or contracts assumed by the Buyer pursuant to this Agreement which
relate to events occurring after the Closing Date, except to the extent that
such loss, liability or damage results from any act or omission of Seller or its
agents;  and
 
(ii)           Any and all actions, suits, proceedings, demands, assessments or
judgments, costs and reasonable expenses (including reasonable attorneys’ fees)
incident to any of the foregoing.
 
(b)           The Seller hereby jointly and severally agrees to indemnify and
hold the Buyer, the Company and their officers, directors and affiliates
(collectively the “Buyer Indemnified Parties”), harmless from and against the
following:
 
(i)           Any and all Liabilities, losses, damages, claims, costs and
reasonable expenses suffered by the Buyer Indemnified Parties (whether awarded
against the Buyer Indemnified Parties or paid by the Buyer Indemnified Parties
in settlement of a claim as provided in Section 13.1(c) or otherwise suffered),
resulting from (A) any untrue representation or breach of warranty, contained in
this Agreement or in any certificate, document, or instrument delivered to Buyer
under this Agreement, except to the extent that any untrue representation,
breach of warranty results from any act or omission of Buyer or its agents, (B)
nonfulfillment of any covenant or agreement, contained in this Agreement or in
any certificate, document or instrument delivered to Buyer under this Agreement,
except to the extent that any nonfulfillment of any covenant or agreement
results from any act or omission of Buyer or its agents, (C) any obligation of
Seller not assumed by Buyer pursuant to this Agreement, including any
liabilities arising at any time under any contract not assumed by the Buyer
pursuant to this Agreement, or (D) the operation or ownership of the Purchased
Assets prior to the Closing, including any liabilities relating to any licenses
or contracts assumed by the Buyer pursuant to this Agreement which relate to
events occurring prior the Closing Date, except to the extent that any such
loss, liability or damage results from any act or omission of Buyer or its
agents; and
 
 
 
 
31

--------------------------------------------------------------------------------

 
 
(ii)           Any and all actions, suits, proceedings, demands, assessments or
judgments, costs and reasonable expenses (including reasonable attorneys’ fees)
incident to any of the foregoing.
 
(c)           Any person entitled to indemnification under this Agreement (the
“Indemnified Party”) shall promptly give notice (an “Indemnification Notice”) to
the parties required to provide indemnification (collectively the “Indemnifying
Party”) after the Indemnified Party shall have knowledge of any demands, claims,
actions or causes of action (singly, a “Claim” and hereinafter referred to
collectively as “Claims”) which might give rise to a Claim by the Indemnified
Party against the Indemnifying Party stating the nature and basis of said Claim
and amount thereof, to the extent known.  A failure to give notice hereunder
shall not relieve the Indemnifying Party from the obligation hereunder unless
such failure to give notice shall materially and adversely affect Indemnifying
Party’s ability to defend the Claim.  Each such Indemnification Notice shall
specify in reasonable detail the nature and amount of the Claim and shall, to
the extent available to the Indemnified Party, include such supporting
documentation as shall reasonably be necessary to apprise the Indemnifying Party
of the facts giving rise to the Claim.  After the delivery of an Indemnification
Notice certifying that the Indemnified Party has incurred or had asserted
against it any liabilities, claims, losses, damages, costs or expenses for which
indemnity may be sought in accordance with the terms of this Section 13 (the
“Damages”), the Indemnified Party shall make a claim in an amount equal to the
incurred Damages or asserted Damages, as the case may be, and the Indemnifying
Party shall promptly reimburse the Indemnified Party for the Damages for which
the Indemnified Party has incurred and not been indemnified.  In the event the
amount of such Damages are not promptly reimbursed by Indemnifying Party as
aforesaid, the amount of such unreimbursed Damages shall accrue interest at a
rate equal to two percent (2%) above the prime rate as published in the Wall
Street Journal.
 
(d)           With respect to any third party Claims, the Indemnifying Party may
participate in the defense at any time or it may assume the defense by giving
notice to the Indemnified Party.  After assuming the defense, the Indemnifying
Party:
 
(i)           must select an attorney that is satisfactory to the Indemnified
Party;
 
 
 
 
32

--------------------------------------------------------------------------------

 


(ii)           is not liable to the Indemnified Party for any later attorney’s
fees or for any other later expenses that the Indemnified Party incurs, except
for reasonable investigation costs;
 
(iii)           must not compromise or settle the action without the Indemnified
Party’s consent (unless the Claim solely is for money damages andthe Indemnified
Party and its officers, directors and controlling persons receive unconditional
general releases);


(iv)           is not liable for any compromise or settlement made without its
consent;
 
(v)           If the Indemnifying Party fails to assume the defense within ten
(10) days after receiving notice of the action, the Indemnifying Party is bound
by any determination made in the action or by any compromise or settlement made
by the Indemnified Party, and also remains liable to pay the Indemnified Party’s
legal fees and expenses; and
 


(vi)           The Indemnified Party will cooperate fully with the Indemnifying
Party in the conduct of any proceeding as to which the Indemnifying Party
assumes the defense hereunder.  Such cooperation shall include (A) providing the
Indemnifying Party and its counsel access to all books and records of the
Indemnified Party to the extent reasonably related to such proceeding,
(B) furnishing information about the Indemnified Party to the Indemnifying Party
and their counsel, (C) making employees available to counsel to the Indemnifying
Party, and (D) preserving the existence of and maintaining all books and records
of the Indemnified Party or any other Indemnified Party that is an entity that
may reasonably be deemed to be potentially relevant to any such proceeding until
the proceeding is finally concluded.
 
(f)          The remedies provided to an Indemnified Party herein shall be
cumulative and shall not preclude an Indemnified Party from asserting any other
rights or seeking any other remedies against an Indemnifying Party or his or its
respective heirs, successors or assigns.  The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent or
subsequent assertion or employment of any other appropriate right or remedy.
 
(g)          Notwithstanding anything contained herein to the contrary, Seller
agrees that any amounts required to be paid to the Buyer Indemnified Parties
under this Section 13 may, at the sole option of the Buyer, be withheld
 
 [Signature Page to be Attached]
 
 
 
 
33

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be signed by their respective representatives thereunto duly authorized, all
as of the date first written above.
 
 

 
SAGEBRUSH GOLD LTD.
         
 
By:
/s/        Name Sheldon Finkel       Title  Chief Executive Officer  

 
 

 
CONTINENTAL ACQUISITION SUB, INC.
         
 
By:
/s/        Name Barry Honig       Title  Chief Executive Officer  

 

  CONTINENTAL RESOURCES GROUP, INC.          
 
By:
/s/        Name
Joshua Bleak
      Title  President  

 
 
34 

--------------------------------------------------------------------------------

 